Citation Nr: 0512028	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of Chapter 35 education benefits in the calculated amount of 
$2,155.25 was timely received.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is the daughter of a Vietnam Era veteran.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Committee on Waivers and Compromises (Committee) of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in September 2003 and a 
substantive appeal was received in September 2003.

In a September 30, 2003, letter, the appellant appears to ask 
whether she can somehow offset or deduct the indebtedness in 
question from an amount of the Chapter 35 benefit which may 
be due for another semester.  The procedures for repayment of 
the debt are outside of the scope of the Board's appellate 
jurisdiction in this case.  The appellant is referred to her 
usual point of contact at the RO for details regarding 
methods of repayment of the debt. 


FINDINGS OF FACT

1.  By letter dated in June 2002, the appellant was notified 
of overpayment of Chapter 35 benefits resulting in debt in 
the amount of $2,155.25.

2.  By letter dated in March 2003, the appellant implicitly 
requested a waiver of the $2,155.25 debt.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
Chapter 35 education benefits in the amount of $2,155.25 was 
not filed by the appellant.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness issued after April 1, 1983, by VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result of 
error either by VA, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b)(2) (2004).

The record reflects that by letter dated June 7, 2002, the 
appellant was notified of overpayment and the establishment 
of debt.  Although a copy of this notification letter is not 
of record, the Board notes that at no time has the appellant 
alleged that the letter was not received in June 2002 and 
there is no evidence to suggest that it was returned as 
undeliverable.  Therefore, the Board must presume that the 
claimant received the letter and was thereby properly 
notified of her right to request a waiver.  See Hyson v. 
Brown, 5 Vet. App. 262, 264-65 (1993) (the presumption of 
regularity does not attach when notice is returned as 
undeliverable).

In March 2003, the appellant submitted a request for waiver 
of recovery of overpayment of Chapter 35 education benefits.

By regulation cited above, the appellant was required to file 
a request for waiver of recovery of the indebtedness within 
180 days of notification that such indebtedness existed.  Her 
request for waiver of recovery of the indebtedness was 
received in March 2003, more than 180 days after the June 
2002 notice of overpayment.  It is clear that the waiver 
request was not filed in a timely manner.  Therefore, her 
claim must be denied.

In closing, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to chapter 51 of 
title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by chapter 53.  
Barger v. Principi, 16 Vet.App. 132, 138 (2002).  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


